Citation Nr: 1400953	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left ankle impairment, to include as secondary to service-connected right ankle traumatic arthritis, and, if so, whether service connection for a left ankle disorder is warranted.

2.  Entitlement to a rating in excess of 20 percent for right ankle traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued the Veteran's 20 percent rating for his service-connected right ankle disability, and denied service connection for left ear hearing loss, tinnitus, and hypertension, and declined to reopen the previously denied claim of entitlement to service connection for left ankle impairment.  In his August 2010 substantive appeal (VA Form 9), the Veteran limited his appeal to the two issues listed on the title page; thus, the Board does not have jurisdiction over the remaining issues and they are not properly before the Board.

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in September 2013.  A transcript of the hearing is of record.  At the time of the hearing and in October 2013, the Veteran submitted private treatment records with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  

A review of the Virtual VA paperless claims processing system contains VA treatment records dated through April 2012, which were considered by the RO in the August 2012 supplemental statement of the case.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The reopened issue of entitlement to service connection for a left ankle disorder, as well as entitlement to a rating in excess of 20 percent for right ankle traumatic arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final rating decision decided in December 2004 and issued in January 2005, the RO determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for left ankle impairment.   

2.  Evidence received since the final January 2005 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ankle impairment.   


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for left ankle impairment is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left ankle impairment.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for left ankle impairment is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends his left ankle disorder had its onset in service, or, in the alternative, is due to his service-connected right ankle traumatic arthritis.  His claim of entitlement to service connection for such was initially denied in a September 2001 rating decision.  He did not appeal that decision, but later petitioned to reopen his claim.  In a decision decided in December 2004 and issued in January 2005, the RO declined to reopen his claim due to a lack of new and material evidence.  At such time, there was no nexus opinion of record addressing whether the Veteran's left ankle disorder was incurred in service, or secondary to his service-connected right ankle traumatic arthritis.   

In January 2005, the Veteran was advised of the December 2004 rating decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a left ankle disorder was received until March 2009, when VA received his application to reopen such claim.  Therefore, the December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a left ankle disorder was received prior to the expiration of the appeal period stemming from the January 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the January 2005 RO decision includes testimony by the Veteran alleging he injured his left ankle in service when he fell wrong performing a jump during jump school, and that his ankle gave out while running during physical training.  Additionally, a July 2012 VA examination and September 2013 private treatment report address the etiology of the Veteran's left ankle disorder.

Given the Veteran's competent lay statements concerning his alleged injuries to the left ankle during active duty service, which are presumed credible for the purpose of determining whether new and material evidence has been received, as well as the medical opinions addressing the etiology of the Veteran's left ankle disorder, the Board finds that the evidence received since the January 2005 rating decision is new and material.  In this regard, it is not redundant of evidence already in the record in January 2005, and relates to the unestablished facts of whether the Veteran's left ankle disorder was incurred in service, or is secondary to his service-connected right ankle traumatic arthritis.  Accordingly, the issue of entitlement to service connection for left ankle impairment, to include as secondary to the service-connected right ankle traumatic arthritis, is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left ankle impairment is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed left ankle disorder, and the current nature and severity of his service-connected right traumatic arthritis.  Significantly, the Veteran was most recently afforded a VA examination for both ankles in July 2012.

At such time, the examiner opined negatively on the relationship between the Veteran's left ankle disorder and service or his service-connected right ankle disability, finding that his left ankle disorder was age-related.  The Board finds this opinion insufficient, as the examiner did not consider the impact the Veteran's altered gait due to his service-connected right traumatic arthritis may have on his claimed left ankle disorder.  Additionally, as mentioned above, during the September 2013 hearing, the Veteran alleged that he injured his left ankle during service when he fell wrong performing a jump during jump school, and that his ankle gave out while running during physical training.  He has also alleged continuity of symptomatology of left ankle pain since service and identified possible outstanding VA treatment records (discussed below).  Such contentions and records warrant consideration by a VA examiner.

The Board is unable to rely on the aforementioned September 2013 private opinion, as such indicates that, while it is possible for the Veteran's left ankle degenerative changes to be due to his service-connected right ankle disorder, "there is no way to know this with any degree of certainty."  Here, the private physician is essentially saying he cannot reach a conclusion on etiology without resorting to mere speculation, and such is essentially a non-opinion.  Non-opinions are generally regarded as inadequate, and the Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).

Regarding the Veteran's service-connected right traumatic arthritis, the July 2012 VA examination report shows plantar flexion from 0 to 45 degrees, with no objective evidence of painful motion.  The Veteran subsequently submitted a September 2013 private treatment report showing right ankle plantar flexion from 0 20 degrees.  During the hearing, the Veteran's representative argued that such was suggestive of beginning stages of ankylosis, and that the Veteran has fatigue upon repetitive use.  The Veteran also asserted that his ankle locks up daily due to a cartilage flap, and that when this occurs his ankle is effectively ankylosed.  On remand, the Veteran should be afforded a new VA examination for his service-connected right ankle traumatic arthritis so as to determine the current nature and severity of his right ankle disability given the Veteran's and his representative's recent allegations of fatigability and beginning stages of ankylosis of the right ankle, as well as the September 2013 private treatment report showing a decreased range of motion.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Furthermore, the record suggests there are outstanding VA records.  During the hearing, the Veteran reported he was enrolled in vocational rehabilitation; however, his vocational rehabilitation folder has not been associated with his claims folder.  Such should be obtained on remand.  Additionally, in a March 2010 statement, the Veteran reported he had received care at the Lexington, Kentucky, VA Medical Center (VAMC) from 1991 through the present, which he reiterated during his hearing.  Treatment records in the claims file from the Lexington VAMC date back to September 2001, but it does not appear the AOJ has requested earlier records from that facility and should do so on remand.  Finally, the record suggest ongoing care at the Lexington VAMC and from a private physician, Dr. Sanchez.  The most recent VA medical records uploaded to the Veteran's Virtual VA file are dated April 2012 and the most recent records from Dr. Sanchez are dated in September 2013.  On remand, the AOJ should provide the Veteran with an opportunity to identify any additional VA or non-VA healthcare providers who have treated him for his bilateral ankle disorders and, thereafter, obtain all identified records, to include those dated from April 2012 to the present from the Lexington, KY, VAMC and dated from September 2013 to the present from Dr. Sanchez, for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any additional VA or non-VA healthcare providers who have treated him for his bilateral ankle disorders and, after obtaining any necessary authorization forms, obtain all identified records, to include VA treatment records dated from 1991 through September 2001 and from April 2012 to the present from the Lexington, KY, VAMC and dated from September 2013 to the present from Dr. Sanchez, for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed left ankle disorder and the current nature and severity of his right ankle traumatic arthritis.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Left Ankle.  The examiner should identify all currently diagnosed left ankle disorders and render an opinion as to the following inquiries:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle disorder had its onset in service or is otherwise related to service, to include his alleged in-service injuries?  For the purposes of rendering an opinion, the examiner should accept as fact that the Veteran injured his left ankle during service when he fell wrong performing a jump during jump school, and that his ankle gave out while running during physical training, as well as his assertions of continuity of symptomatology since service.

(B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle disorder is caused by his service-connected right ankle traumatic arthritis, to include as due to an altered gait?

(C)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle disorder is aggravated by his service-connected right ankle traumatic arthritis?  The examiner should consider the Veteran's statements that he has compensated for his right ankle disability by overusing his left ankle.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left ankle disorder before the onset of the aggravation. 

Right Ankle.  The examiner should describe the nature and severity of all manifestations of the Veteran's right ankle traumatic arthritis, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  In doing so, the examiner should consider the Veteran's allegations of his ankle locking up due to a cartilage flap, and that when this occurs his ankle is effectively ankylosed.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  The examiner should also discuss the impact of the Veteran's right ankle traumatic arthritis on his employability.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


